t c memo united_states tax_court george f walker petitioner v commissioner of internal revenue respondent docket no filed date george f walker pro_se charles m ruchelman for respondent memorandum findings_of_fact and opinion fay judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and an addition_to_tax of dollar_figure under sec_6651 for failing to timely file his tax_return before trial petitioner conceded that his daughter wendy walker did not qualify as his dependent under sec_151 and sec_152 as claimed on his federal_income_tax return in his opening brief petitioner conceded that he was liable for the addition_to_tax under sec_6651 the remaining issues for decision are whether petitioner is entitled to claim certain trade_or_business deductions whether payments of dollar_figure made to his former wife qualify as alimony and whether petitioner is entitled to file as a head_of_household for findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in landover maryland at the time the petition was filed in this case during the year in issue petitioner worked for the district of columbia department of administrative services the office where petitioner worked was located in the gallery place area of washington d c petitioner earned approximately dollar_figure at his position with the d c government in petitioner lived 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated with mr warren t boswell in a house owned by mr boswell petitioner rented a bedroom from mr boswell for approximately dollar_figure per month petitioner and his former wife mary l walker were married on date two children were born of the marriage wendy walker and stefan walker petitioner and his former wife here- inafter sometimes referred to as mary walker separated in and on date they executed a separation and property settlement agreement the separation agreement the separation agreement provides as follows real_property the parties jointly own a home as tenants_by_the_entirety known as landers road north little rock pulaski county arkansas in which neither party lives and which is current on the market for sale upon sale of said property the parties will have equal shares of the equity proceeds after all associated debts are paid one such associated debt is the repayment to wife the sum of dollar_figure to be invested into a retirement pension fund on her behalf at the wife's discretion she may assign her half of the remaining equity to husband for the purpose of purchasing property to construct condominium apartment building units with a single garage attached for her equity_investment the husband shall deed to wife one ground level two bedroom unit with the attached garage as wholly owned and free of debt automobile the husband and wife do hereby release and relinquish unto each other any and all rights title and interest in and to the following individually and jointly owned automobiles a b honda accord mercedes benz wife husband the record does not indicate when a formal divorce decree was entered c d e chevrolet date chevrolet pickup ford t-b husband husband husband household furniture and personal_property the husband hereby covenants and agrees and transfers unto the wife all his right title and interest in and to the household furnishings furniture appliances bric-a-brac and all other items of personal_property and household effects in the following rooms of home living room dining room master bedroom excluding remote tv den tv recreation room tv her choice of decorating items washer and dryer kitchen appliances and dishes cookware and den console stereo the husband shall be entitled to remove all his personal belongings clothes and the other household furnish- ings heretofore agreed upon between the parties hereto the parties further agree to share equally the remain- ing funds currently held in escrow for business chapter ii upon release by the court's trustee life_insurance the husband covenants and agrees to maintain and pay all premiums as and when they become due on the life_insurance_policy in the amount of fifty thousand dollars dollar_figure with a provision for double indemnity in the event of acci- dental death and to retain the wife as the primary beneficiary thereof until she remarries or until her death tax_refund the husband covenants and agrees the wife shall be entitled to half ½ the federal and state tax refunds for calendar_year the husband agrees that he will endorse said tax_return checks immediately upon receipt and pay to the wife half ½ the proceeds alimony the husband does hereby covenant and agree to pay unto the wife as alimony for her maintenance and support the sum of one hundred eigh- teen dollars dollar_figure per month commencing on the first of the month after the date of separation and for each and every month thereafter until date of february and increase to dollar_figure per month until completion of condominium per sec_4 and wife is given deed to her unit or death of the husband during petitioner paid mary walker a total of dollar_figure petitioner claimed that these payments were deductible_alimony on his federal_income_tax return however mary walker did not report these payments as income on her federal_income_tax return petitioner filed his federal_income_tax return on date on schedule c of this return petitioner reported gross_sales of dollar_figure from a business described as management consulting training development jewelry multilevel cost_of_goods_sold of dollar_figure was reported and petitioner claimed other expenses totaling dollar_figure resulting in a net_loss of dollar_figure on date petitioner filed an amended federal_income_tax return for in the amended_return petitioner filed two schedules c which separated the activities reported in his original schedule c as follows schedule c principal business minority student education programs research experimentation gross_receipts -0- gross_income -0- expenses car and truck insurance interest office expense rent other prop repairs and main supplies dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure travel meals and enter utilities membership dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure net_loss big_number schedule c principal business management consulting training development jewelry multilevel gross_receipts dollar_figure cost_of_goods_sold gross_income expenses -0- net profit 1in the notice_of_deficiency respondent disallowed all of petitioner's schedule c expenses respondent's posttrial brief states that the activity in question is petitioner's minority student education programs and no mention is made concerning the jewelry multilevel business we therefore take this as a concession by respondent that the dollar_figure cost_of_goods_sold related to petitioner's jewelry multilevel business is allowable petitioner has conceded that he was not entitled to several of the expenses claimed in his return as originally filed at trial petitioner asserted that his minority student education programs research experimentation business minority education business consisted of minority education programs that 3petitioner has conceded that he is not entitled to claim advertising expenses of dollar_figure and legal services expenses of dollar_figure as claimed on his original federal_income_tax return further petitioner has conceded that he is not entitled to dollar_figure of the total insurance expense dollar_figure of the total interest_expense and dollar_figure of the total travel expense claimed on his original federal_income_tax return petitioner attempted to sell to local municipalities and school districts according to petitioner had a school district pur- chased one of his minority education programs that school district would have been eligible for grant money that had been set_aside by the u s department of education petitioner claims that he would have prepared the necessary proposal for the local_government to receive grant funds from the u s department of education as reflected in the zero gross_receipts reported on schedule c-1 of petitioner's federal_income_tax return no municipality or school district purchased a minority education program from petitioner during during petitioner's two children wendy and stefan walker attended the university of central arkansas as full-time students both wendy and stefan resided in campus housing in arkansas and neither ever stayed in mr boswell's house with petitioner during the year in issue opinion the first issue for decision is whether petitioner is entitled to the trade_or_business deductions claimed in his federal_income_tax return in the notice_of_deficiency respon- dent disallowed petitioner's claimed schedule c deductions on the grounds that they were not ordinary and necessary expenses of a trade_or_business or that they were not properly substantiated in the alternative respondent determined that the activities to which the deductions relate were not undertaken for profit because we sustain respondent's alternative determination namely that petitioner's activities were not undertaken for profit we do not express an opinion regarding respondent's primary determination respondent's determinations are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 furthermore deductions are strictly a matter of legislative grace and petitioner must demonstrate his entitlement to any deductions claimed rule a 503_us_79 292_us_435 whether a taxpayer engaged in an activity with the primary purpose of making a profit is a question of fact 78_tc_642 affd without pub- lished opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs while a reasonable expectation of profit is not required a taxpayer's profit objective must be bona_fide 88_tc_464 in making this determination the court gives more weight to objective facts than to a taxpayer's mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclu- sive list of factors to be considered in determining whether an activity is engaged in for profit the factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved on the basis of all of the evidence presented at trial we conclude that petitioner lacked the requisite profit_motive in carrying on his minority education business petitioner described his business as minority education programs that local municipalities and school districts would purchase and thereby become eligible for grant money from the department of education however the record lacks even basic information concerning petitioner's minority education programs it is unclear what subject matter or grade level was being targeted by peti- tioner's programs petitioner did not disclose what type of academic materials were associated with his minority education programs nor did he explain how he developed or procured those materials petitioner did not offer any books or ledgers relating to this business into the record petitioner did not present the court with a business plan or profit projections other factors also weigh heavily against petitioner petitioner does not have a college degree in education when asked for his credentials petitioner responded that he was qualified in the academic field because he had successfully raised two children who are high academic achievers petitioner did not maintain a separate checking account for the business but paid his claimed business_expenses from funds in his personal account petitioner did not have a set schedule of time which he devoted to the activity rather he worked on the activity whenever he had available time there is no indication that the business had any assets that would appreciate in value an examination of the expenses claimed by petitioner lends further support to our conclusion that petitioner lacked a profit_motive many of the expenses relate to travel and entertaining items that have elements of personal pleasure petitioner also deducted monthly payments for his property on lake anna a place where petitioner took potential customers fishing it also appears that petitioner claimed numerous deductions for expendi- tures that constitute nondeductible personal items for instance petitioner deducted various costs related to his automobile such as monthly oil changes registration fees parking citations and fees for parking near his d c government office petitioner deducted cable subscription fees for his television monthly fees for his telephone and pager and the cost of various magazine subscriptions finally petitioner has a history of starting projects that never become profitable for years before and years after the year in issue petitioner reported net losses from his claimed business activities as follows gross cogs net year activity income expenses profit loss management consulting dollar_figure dollar_figure dollar_figure jewelry products multilevel marketing management consulting dollar_figure big_number training development jewelry multilevel management consulting dollar_figure big_number training development jewelry multilevel minority issues -0- dollar_figure big_number management consulting insurance marketing dollar_figure big_number planning a l williams computer programming -0- dollar_figure big_number systems analysis appli- cation development _____ __________ ____________ total big_number dollar_figure big_number in summary petitioner has failed to demonstrate that he undertook the minority education business with the actual and honest objective of making a profit accordingly we find on the basis of the facts and circumstances of this case that peti- tioner's activity with respect to the minority education business is not an activity engaged in for profit and is therefore subject_to the limitations imposed by sec_183 the second issue for decision is whether payments of dollar_figure to petitioner's former wife constitute deductible_alimony peti- tioner deducted dollar_figure for monthly payments made to his former wife pursuant to their separation agreement respondent dis- allowed this deduction in the notice_of_deficiency sec_215 permits a deduction for the payment of alimony during a taxable_year sec_215 defines alimony by reference to sec_71 sec_71 defines alimony as any cash payment meeting the four criteria provided in subpara- graphs a through d of that section accordingly if any portion of the payments made by petitioner fails to meet the four enumerated criteria that portion is not alimony and is not deductible by petitioner neither of the parties argues that the requirements of sub- paragraphs a b and c of sec_71 have not been satisfied their disagreement focuses on the provisions of subparagraph d sec_71 requires that the payor spouse must not be liable for any payments under the divorce_or_separation_instrument after the death of the payee spouse in the present case the separation agreement provides that the payments are to cease upon the death of petitioner while the agreement is silent regarding the obligation to make payments upon the death of petitioner's former wife mary walker respondent argues that since the obligation to make payments does not cease upon the death of mary walker payments made pursuant to the separation agreement do not constitute alimony contrary to respondent's contention the separation agree- ment's failure to address the termination of payments upon the death of mary walker is not fatal to petitioner's position often state law defines the rights of the spouses with regard to postmarriage support payments by its terms the separation agreement is to be construed in accordance with the laws of the state of maryland maryland law provides that a husband and wife may make a valid and enforceable settlement of alimony md code ann fam law sec b under maryland law unless the parties agree otherwise alimony terminates on the death of either party md code ann fam law sec we find that petitioner and mary walker did not agree that the payments would extend beyond the death of mary and therefore under state law petitioner's obligation to make payments would cease at her death as a result we conclude that the payments made by petitioner satisfy the requirement under sec_71 petitioner argues that the payments are alimony made pur- suant to the separation agreement no explanation was given for the discrepancy between the amount_paid dollar_figure and that called for in the separation agreement dollar_figure per month respondent contends that the payments made by petitioner relate to the dollar_figure debt to mary walker pursuant to paragraph of the separation agreement and therefore the payments are in the nature of a property settlement or the repayment of a loan and not deductible by petitioner generally we resolve questions as to whether payments are alimony or something other than alimony on the basis of all the facts and circumstances of the particular case including the terms of the spouses' separation agreement or divorce decree 79_tc_340 in the instant case we are unpersuaded by respondent's argument that the payments relate to the dollar_figure liability mentioned in paragraph of the separation agreement the separation agreement indicates that the liability was to be satisfied from proceeds received on the sale of the walkers' marital home in arkansas as petitioner contends and that the repayment was to be invested in a retirement fund on mary walker's behalf further there is no evidence to suggest that the payments constitute interest on some obligation owed to her on the basis of the evidence presented by the parties we conclude that the payments in issue constitute alimony and petitioner is entitled to deduct them the third issue for decision is whether petitioner qualifies for head_of_household filing_status as defined in sec_2 respondent determined that petitioner was not entitled to head_of_household filing_status as claimed on his federal_income_tax return sec_2 defines head of a household as an unmarried individual who maintains as his home a household which is the principal_place_of_abode of his child or any other person for whom the taxpayer is entitled to a dependency_exemption sec_1_2-2 income_tax regs provides as follows c household in order for a taxpayer to be considered as maintaining a household by reason of any individual described in paragraph a or b of this section such home must also constitute the principal_place_of_abode of at least one of the persons specified in such paragraph a or b of this section the taxpayer and such other person must occupy the household for the entire taxable_year of the taxpayer the taxpayer and such other person will be considered as occupying the household for such entire taxable_year notwithstanding temporary absences from the household due to special circum- stances a nonpermanent failure to occupy the common abode by reason of illness education shall be considered temporary absence due to special circum- stances such absence will not prevent the taxpayer from being considered as maintaining a household if i it is reasonable to assume that the taxpayer or such other person will return to the household and ii the taxpayer continues to maintain such household or a substantially equivalent household in anticipation of such return petitioner contends that with regard to his son stefan the housing arrangement complied with the requirements as set out in the regulations for petitioner's residence to be considered his son's principal_place_of_abode petitioner must meet the follow- ing three requirements the special circumstances or neces- sity of the absence must be a type intended by the statute it was reasonable for petitioner to assume his son if ever able would return to the household and petitioner main- tained the household in anticipation of his return see 72_tc_838 the evidence does not support petitioner's contentions petitioner's son stefan spent the entire year in college he did not stay with petitioner at mr boswell's house for even one night during mr boswell's home is a three-bedroom house the owner mr boswell slept in one bedroom petitioner slept in the second and the third room had a sofa and a shelf of books but no bed mr boswell credibly testified that he and petitioner never discussed having any of his children stay at the house and mr boswell stated i wouldn't have had the room for them petitioner's children anyway on brief petitioner candidly admitted that the only reason for one of his children to stay with him would be in the event of an emergency ultimately stefan graduated from college in and after graduation he continued to live in arkansas from this record we do not find it was reasonable to assume stefan would return home to live with petitioner in washing- ton d c upon graduation from college further we do not find that petitioner maintained a household in anticipation of his son's return accordingly we sustain respondent's determination on this issue to reflect the foregoing decision will be entered under rule
